ty € in as 1 AAs
ge. Wiel nit | COURT
yo’ TPW: USAO 2018R00236 SISTRICT OF MARYLAND

IN THE UNITED STATES DISTRICT CouRT 28/5 HAY -6 PM 5:09
FOR THE DISTRICT OF MARYLAND

fi ce2 AfCiS
ee Mis SUF rl

AT GREENBELT
UNITED STATES OF AMERICA = 2 '¢
* BY DEPUTY
v. : CRIMINAL NO. Py, B
* Purr ACRE
SEUN BANJO OJEDOKUN, * (Conspiracy to Commit Money
* Laundering, 18 U.S.C. § 1956(h);
Defendant ¥ Forfeiture, 18 U.S.C. §§ 981(a)(1)(C) &
= 982(a)(1), 21 U.S.C. 853(p), 28 U.S.C.
: § 2461(c))
*
RKKKKEK
INDICTMENT
COUNT ONE

(Conspiracy to Commit Money Laundering)
The Grand Jury for the District of Maryland charges that:
Introduction
At times relevant to this Indictment:
l. Defendant SEUN BANJO OJEDOKUN (“OJEDOKUN?”) was a citizen and
resident of Nigeria.
2. Mukhtar Danjuma Haruna, a/k/a “Mukky” (“Haruna”), was a citizen and

resident of Nigeria.

3: Gbenga Benson Ogundele (“Ogundele”) was a resident of Laurel, Maryland,
and the owner, general manager, and member manager of Friendly Auto Sales and G.O. Benson
Group LLC.

4. “Drop Accounts” were bank accounts opened or controlled by the conspirators

that were used to receive money from victims. Wells Fargo account x4126 (“WF x4126”) in the
name of G.O. Benson Group LLC., which Ogundele opened on or about December 30, 2013,
was one such Drop Account. |

5. In an internet-based romance scam, criminals searched online dating websites,
including (among others) Match.com, Are You Interested (ayi.com), OkCupid.com, and
Plentyoffish (pof.com), to initiate romantic relationships with elderly female and male
individuals, for the purpose of obtaining money through fraud. Criminals typically used phone
conversations, emails, internet chat messenger services, and text messages to form romantic
relationships with victims. Criminals then used a number of false stories and promises to
convince victims to deliver money to the members of the conspiracy to pay for, among other
things, fake hospital bills, fake plane trips to visit victims, fake problems with overseas
businesses, and fake foreign taxes. Criminals caused the victims to deposit, wire, or transfer
money to the Drop Accounts.

6. Criminals involved in internet-based romance scams often were involved in other
types of fraud, including fraudulent income tax refunds, international lottery scams, counterfeit

check scams, account takeovers, and business email compromises (collectively, “fraud

schemes’’).
The Conspiracy
7 Between in or about January 2011 and March 2015, in the District of Maryland

and elsewhere, the defendant,

SEUN BANJO OJEDOKUN,
did knowingly combine, conspire, and agree with Haruna and Ogundele, and others known and
unknown to the Grand Jury, to conduct and attempt to conduct a financial transaction affecting

interstate and foreign commerce, which involved the proceeds of a specified unlawful activity—
to wit, conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349—while knowing that
the property involved in the financial transaction represented the proceeds of some form of
unlawful activity and:

a. with the intent to promote the carrying on of specified unlawful activity, in
violation of 18 U.S.C. § 1956(a)(1)(A)(i); and

b. knowing that the transactions were designed in whole and in part to
conceal and disguise the nature, location, source, ownership, and control of the proceeds of said
specified unlawful activity, in violation of 18 U.S.C. § 1956(a)(1)(B)Q).

Manner and Means of the Conspiracy

It was part of the conspiracy that:

8. The defendant’s co-conspirators opened and/or managed the Drop Accounts in
order to receive millions of dollars into those accounts from victims of fraud schemes.

9. The defendant’s co-conspirators caused victims of fraud schemes to use the wires
to transfer money to the Drop Accounts.

10. The defendant’s co-conspirators caused victims of fraud schemes to deposit
money directly into the Drop Accounts.

11. The defendant and his co-conspirators sent emails evidencing the deposits of
money from victims of fraud schemes, in order to facilitate money laundering and account for
proof of ownership of fraudulent funds among members of the conspiracy, all to promote
criminal conduct and to hide true ownership and disguise the nature, source, and control of those
assets.

12. The defendant’s co-conspirators disbursed the money received from victims into

the Drop Accounts by using wires to transfer money to other accounts, by initiating account
transfers to other accounts at the same bank, by withdrawing sums of money, by obtaining

cashier’s checks, and by writing checks to other individuals or entities.

18 U.S.C. § 1956(h)
FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:
I. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(1), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), as
a result of the defendant’s conviction under Count One of the Indictment.
Money Laundering Forfeiture
2. As a result of a conviction for the offense charged in Count One, the defendant,
SEUN BANJO OJEDOKUN,
shall forfeit to the United States, any property, real or personal, involved in such offense, and any
property traceable to such property.
3. The property to be forfeited includes, but is not limited, the following:
a. all property constituting the subject matter of the money laundering
offense and any proceeds obtained therefrom;
b. all property used to commit or facilitate the commission of the money
laundering offense; and
on a sum of money equal to the value of any property involved in the offense.
Substitute Assets
4. If, as a result of any act or omission of any defendant, any of the property

described above as being subject to forfeiture,

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,
it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other

property of the defendant up to the value of the forfeitable property.

18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 982(a)(1)

21 U.S.C. § 853(p)

28 U.S.C. § 2461(c)

Robert K. uv L7))

Robert K. Hur il
United States Attorney

A TRUESILL:
SIGNATURE diene Date: Se), Tz

Foreperson

 
